United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-114564 CHINA CARBON GRAPHITE GROUP, INC. (Exact Name of Registrant as specified in its charter) Nevada 98-0550699 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification No.) c/o XingheYongle Carbon Co., Ltd. 787 XichengWai Chengguantown Xinghe County Inner Mongolia, China (Address of principal executive offices) (86) 474-7209723 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:26,342,518 shares of common stock are issued and outstanding as of November 21, 2013. CHINA CARBON GRAPHITE GROUP, INC. AND SUBSIDIARIES FORM 10-Q September 30, 2013 TABLE OF CONTENTS PARTI - FINANCIAL INFORMATION Page No. Item 1. Financial Statements: 1 Consolidated Balance Sheets at September 30, 2013 (unaudited) and December 31, 2012 1 Unaudited Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three and Nine months Ended September 30, 2013 and 2012 2 Unaudited Consolidated Statements of Cash Flows for the Nine months Ended September 30, 2013 and 2012 3 Notes to Unaudited Consolidated Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 60 Item 4. Controls and Procedures 60 PART II - OTHER INFORMATION Item 1. Legal Proceedings 62 Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 62 Item3. Defaults Upon Senior Securities 62 Item 4. Mine Safety Disclosures 62 Item 5. Other Information 62 Item 6. Exhibits 62 Signatures 63 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. China Carbon Graphite Group, Inc. and subsidiaries Consolidated Balance Sheets September 30, 2013 December 31, 2012 (Unaudited) (Audited) ASSETS Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, Net Advance to suppliers Inventories Prepaid expenses Other receivables, net of allowance of $224,319 and $220,339, respectively Total current assets Property, Plant And Equipment, Net Construction In Progress Land Use Rights, Net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Advance from customers Short term bank loans Notes payable Other payables Loan from unrelated parties Dividends payable Total current liabilities Amount due to related parties Long Term Bank Loan Accounts Payable - Long Term - Warrant Liabilities Total Liabilities Redeemable convertible series B preferred stock, $0.001 par value; 3,000,000 shares authorized; 300,000 and 300,000 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively. Stockholders' Equity Common stock, $0.001 par value; 100,000,000 shares authorized 26,342,518 and 25,077,518 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated other comprehensive income Retained earnings Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 China Carbon Graphite Group, Inc and subsidiaries Consolidated Statements of Operations and Comprehensive Income For the Three and Nine Months Ended September 30, 2013 and 2012 (Unaudited) Three months ended September 30, Nine months ended September 30, Sales $ Cost of Goods Sold Gross Profit (Loss) ) Operating Expenses Selling expenses General and administrative Impairment of property and equipment - - Depreciation and amortization Total operating expenses Operating (Loss) Income Before Other Income (Expense) ) ) Other Income (Expense) Interest expense ) Interest income 1 44 Other expense - - ) Other income (expense), net ) ) Change in fair value of warrants ) ) Total other expense (income), net ) ) (Loss) Income Before Income Tax Expense ) ) ) Income Tax Expense - Net Income (Loss) Preferred Stock Dividends ) ) ) Net Income (Loss) Available To Common Shareholders ) ) ) Other Comprehensive Income Foreign currency translation gain Total Comprehensive Income (Loss) $ ) $ ) $ ) $ Share Data Basic earnings (loss) per share $ ) $ ) $ ) $ Diluted earnings (loss) per share $ ) $ ) $ ) $ Weighted average common shares outstanding,basic Weighted average common shares outstanding,diluted The accompanying notes are an integral part of these consolidated financial statements. 2 China Carbon Graphite Group, Inc and subsidiaries Consolidated Statements of Cash Flows (Unaudited) Nine months ended September 30, Cash Flows from Operating Activities Net income (loss) $ ) $ Adjustments to reconcile net cash provided by (used in) operating activities - Depreciation and Amortization Related party interest expenses contribution - Stock compensation Change in fair value of warrants ) Bad debt expenses - Impairment of property and equipment - Inventory impairment - Changes in operating assets and liabilities Accounts receivable Notes receivable - Other receivables ) ) Advance to suppliers ) Inventory ) Prepaid expenses ) Accounts payable and accrued liabilities Advance from customers ) Taxes payable ) Other payables Net cash (used in) provided by operating activities ) Cash flows from investing activities Acquisition of property, plant and equipment ) ) Increase of land use rights ) - Addition of construction in progress ) ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from issuing common stock - Proceeds from short term loans Repayments for short term loans ) ) Proceeds from long term loans Repayments of long term loans ) - Proceeds from loan from unrelated parties Repayment of loans to unrelated parties ) ) Proceeds from loan from related parties Repayments to related parties ) ) Proceeds from stock not yet issued - ) Restrict cash ) ) Proceeds from notes payable Repayments to notes payable ) ) Net cash provided by financing activities Effect of exchange rate fluctuation ) Net increase (decrease) in cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at ending of period $ $ Supplemental disclosure of cash flow information Interest paid $ $ Income taxes paid $
